 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for County Defendants
 6   Nilesh Choudhary, State Bar No. 219425
     CHOUDHARY LAW OFFICE
 7   4010 Foothills Blvd., 103
     Roseville, CA 95747
 8   Telephone (916) 526-2770
     Facsimile (916) 944-2051
 9
     Attorney for Plaintiffs
10   AK, AS, AKM,
     Aleshna Kumari
11
12
                                UNITED STATES DISTRICT COURT
13
                               EASTERN DISTRICT OF CALIFORNIA
14
15
     ALESHNA KUMARI, A.K., A.S., A.K.M., )             Case No.: 2:18-CV-00061-WBS-AC
16   inclusive                              )
                                            )
17                  Plaintiffs,             )          ORDER PURSUANT TO STIPULATION
                                            )          TO EXTEND TIME TO RESPOND TO
18          vs.                             )          THIRD AMENDED COMPLAINT
                                            )
19   COUNTY OF SACRAMENTO; JESSE            )          [L.R. 143 and 144]
     GOMEZ-COATS, an individual, JANELLE )
20   GONZALEZ, an individual, LEONA         )
     WILLIAMS, an individual, and DOES 1-50,)
21   inclusive,                             )
                                            )
22                  Defendants              )
                                            )
23
24   Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant should answer or otherwise

25   respond to Plaintiff’s complaint on or before February 7, 2019.

26
     IT IS SO ORDERED
27
     Dated: January 8, 2019
28

         [PROPOSED] ORDER PURSUANT TO STIPULATION TO EXTEND TIME TO RESPOND TO THIRD AMENDED
                                              COMPLAINT
     Page - 1
